DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “radical” in claims 1, 2, 3, and 4 is a relative term which renders the claim indefinite. The term “radical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  All the claims dependent of claim 1 are also rejected.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims is indefinite because the term “optionally” used in Formula (I) is an ambiguous term in which a list of potential alternatives arises from Formula (lI) making the claim confusing and therefore, indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Destarac et al. (US 2015/0057411 A1) (“Destarac” herein- cited previously) and further in view of Blair et al. (US 2003/0191030 A1) (“Blair” herein)

(Claims contain only selected species) 

Claim 1
 Destarac discloses a fracturing fluid, as best understood based on the indefiniteness above, comprising: [0217-0218]
	a polymer dispersion comprising:
	a) 2 to 30 weight percentage of a water soluble copolymer;
	b) 10 to 50 weight percentage of a water soluble salt;
	c) 0 to 5 weight percentage of a polyol; and
	d) water; weight percentages are based on total weight of the polymer dispersion; wherein said copolymer is obtained by a process comprising a steps of-:
		(A) an ionic charged polymeric dispersant is prepared from at least an ionic monomer in a presence of a radical polymerization control agent to obtain a living polymer,
		(B) said living polymer is charged into an aqueous solution comprising a nonionic monomer, and an ionic monomer, a mixture of the living polymer and the aqueous solution is then subject to continuous polymerization to obtain said copolymer (i.e. 2-acrylamido-2- methylpropane sulfonic acid :corresponds to an ionic monomer & N,N- dimethylacrylamide: corresponds to a nonionic monomer) [0015-0020, 0030,0093, 00117-0118, 0210-0213, 0239]
Destarac however does not explicitly disclose the polymer dispersion is added to a fracturing fluid in an amount of between 100 to 2500 ppm based on the fracturing fluid.
	Blair teaches the above limitation (See paragraphs 0048-0049→ Blair teaches this limitation in that, the polymer is added to the fracturing fluid continuously in an amount of from about 25 to about 2500 ppm, preferably from about from 50 to 1000 ppm and more preferably from about 100 to about 300 ppm based on the aqueous fracturing fluid. The dispersion polymer is preferably applied on site by a blender metering product into the fracturing fluid. The dispersion polymer may be added by simply pouring from the container into the fluid stream or very accurately by using a positive displacement pump tied to a feedback from the flowmeter on the blender.) for the purpose of reducing the friction resulting from turbulent flow in the aqueous fracturing fluid in an oil field fracturing process where the fracturing fluid is pumped at high velocity into a subterranean formation. [0040]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the fracturing fluid of Destarac comprising a polymer dispersion, with the above limitation, as taught by Blair, in order to reduce the friction resulting from turbulent flow in the aqueous fracturing fluid in an oil field fracturing process where the fracturing fluid is pumped at high velocity into a subterranean formation. [0040]

 	Since Destarac discloses the fracturing fluid comprising a polymer dispersion comprising a copolymer comprising a monomer such as a 2-acrylamido -2 methylpropane sulfonic acid and monomer such as N, N, dimethylacrylamide and, it would be an ionic monomer and a nonionic monomer that would polymerize to the copolymer.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
 Destarac discloses the fracturing  fluid according to claim 1, wherein said radical polymerization control agent is a compound bearing a thiocarbonylthio group [0020]


    PNG
    media_image1.png
    122
    162
    media_image1.png
    Greyscale

Claim 3
 Destarac discloses the fracturing fluid according to claim 1, wherein said radical polymerization control agent is according to general formula (I):
herein: Z represents: 
— a hydrogen atom,
 — a chlorine atom, 
— a substituted alkyl or optionally substituted aryl radical, 
— a substituted heterocycle, 
— a substituted alkylthio radical, 
— a substituted arylthio radical, 
— a substituted alkoxy radical, 
— a substituted aryloxy radical, 
— a substituted amino radical, 
— a substituted hydrazine radical, 
— a substituted alkoxycarbony! radical, 
— a substituted aryloxycarbonyl radical,
 — a substituted carboxy! or acyloxy! radical,
 — a substituted aryloxy radical, 
— an substituted carbamoyl! radical,
 — acyano radical, 
— adialkyl- or diaryl-phosphonato radical, — adialkyl-phosphinato or diaryl-phosphinato radical, or 
— a polymer chain;
and R1: represents:
— an optionally substituted alkyl, acyl, aryl, aralkyl, alkene or alkyne group,
— a saturated polymer chain. [0049-0075] 

Claim 4 
Destarac discloses the fracturing fluid according to claim 1, wherein said radical polymerization control agent is a compound chosen from the group consisting of xanthate, trithiocarbonate, dithiocarbamate and dithiocarbazate. [0035-0039] 

Claim 5 
Destarac discloses a fracturing fluid comprising: [0217-0218]
a polymer dispersion comprising:
	a) 2 to 30 weight percentage of a water soluble copolymer;
	b) 10 to 50 weight percentage of a water soluble salt;
	c) 0 to 5 weight percentage of a polyol; and
	d) water;
weight percentages are based on total weight of the polymer dispersion; wherein said copolymer comprises 
a block of an tonic charged polymeric dispersant at one terminal; and 
a block of a nonionic monomer, containing an tonic monomer (i.e. 2-acrylamido-2-methylpropane sulfonic acid :corresponds to an ionic monomer & N,N-dimethylacrylamide: corresponds to a nonionic monomer) [0015-0020, 0030,0093, 00117-0118, 0210-0213, 0239]

Destarac however does not explicitly disclose the polymer dispersion is added to a fracturing fluid in an amount of between 100 to 2500 ppm based on the fracturing fluid.
	Blair teaches the above limitation (See paragraphs 0048-0049→ Blair teaches this limitation in that, the polymer is added to the fracturing fluid continuously in an amount of from about 25 to about 2500 ppm, preferably from about from 50 to 1000 ppm and more preferably from about 100 to about 300 ppm based on the aqueous fracturing fluid. The dispersion polymer is preferably applied on site by a blender metering product into the fracturing fluid. The dispersion polymer may be added by simply pouring from the container into the fluid stream or very accurately by using a positive displacement pump tied to a feedback from the flowmeter on the blender.) for the purpose of reducing the friction resulting from turbulent flow in the aqueous fracturing fluid in an oil field fracturing process where the fracturing fluid is pumped at high velocity into a subterranean formation. [0040]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the fracturing fluid of Destarac comprising a polymer dispersion, with the above limitation, as taught by Blair, in order to reduce the friction resulting from turbulent flow in the aqueous fracturing fluid in an oil field fracturing process where the fracturing fluid is pumped at high velocity into a subterranean formation. [0040]

 	Since Destarac discloses the same polymer dispersion comprising a copolymer comprising a monomer such as a 2-acrylamido -2methylpropane sulfonic acid and monomer such as N, N, dimethylacrylamide and, it would be a copolymer comprising of a block of an ionic charged polymeric dispersant at one terminal; and a block of a nonionic monomer, containing an ionic monomer.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 6 
Destarac discloses the fracturing fluid according to claim 5, wherein said ionic charged polymeric dispersant is an anionic charged polymeric dispersant prepared from at least an anionic monomer according to general formula (II):


    PNG
    media_image2.png
    123
    205
    media_image2.png
    Greyscale

wherein:
R3 is a hydrogen or a C1 to C5 alkyl or hydroxyalkyl;
R4 and R5, independently, is a hydrogen or a C1 to C5 alkyl or hydroxyalkyl  (2-acrylamido-2-methylpropane sulfonic acid) [0118]

Claim 7
 Destarac discloses the fracturing fluid according to claim 5, wherein said nonionic monomer is according to general formula (III):
				
    PNG
    media_image3.png
    121
    139
    media_image3.png
    Greyscale

Wherein:
R3 is a hydrogen or C1 to C5 alkyl or hydroxyalkyl
R4 and R5, independently, is a hydrogen or a C1 to C5 alkyl or hydroxyalkyl.
. (i.e. N,N-dimethylacrylamide; corresponds to a nonionic monomer) [0093]


Response to Arguments
Applicant’s arguments, filed on 06/09/2022, with respect to objection to the abstract have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, filed on 06/09/2022, with respect to claims 1, 2, 3, and 4 rejected under 35 USC 112 (b) /second have been fully considered, but they are not persuasive, therefore, the rejection is maintained.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., radical polymerization control definition as in paragraph 0044) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, claim 3 has also another rejection under 35 USC 112 (b)/second that is maintained, since the claim limitation still contain some “optionally” limitation. 
Applicant’s arguments, filed  on 06/09/2022, with respect to the Double Patenting of copending Applciation No. 17/099,955  have been fully considered and are persuasive.  The DP has been withdrawn. 
Applicant’s arguments, filed on 06/09/2022, with respect to the rejection(s) of Claims 1-7 under 35 U.S.C. 102 (a) (1) as being anticipated by view of Destarac et al. (US 2015/0057411 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/11/2022